COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  IN RE: WALTER L. BOYAKI                         §               No. 08-19-00119-CV
  INDIVIDUALLY AND AS
  REPRESENTATIVE OF BOYAKI                        §          AN ORIGINAL PROCEEDING
  FAMILY TRUST,
                                                  §                 IN MANDAMUS
                        Relators.
                                                  §

                                              §
                                            ORDER

       The Court has this day considered the Relators’ emergency motion to stay Respondent’s

order signed on April 9, 2019 requiring Relators to join additional parties as defendants in the suit

below and concludes that the motion should be GRANTED. The 210th District Court of El Paso

County, Texas is ordered to stay the “Amended Order on Defendants’ Motion to Abate” signed on

April 9, 2019 entered in cause number 2019DCV0096, styled Walter L. Boyaki, Individually and

as Representative of the Boyaki Family Trust v. Mark Seitz, Edward Carpenter, and the Foundation

for the Diocese of El Paso, pending resolution of this original proceeding or further order of this

Court. Further, the Court has determined that no action will be taken on the Relators’ Petition for

Writ of Mandamus pending a response from the Real Parties in Interest. The response is requested

to be filed on or before May 22, 2019.

       IT IS SO ORDERED this 23rd day of April, 2019.


                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.